Citation Nr: 1611684	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  14-24 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for depressive disorder, to include as secondary to service-connected low back disability.

2.  Entitlement to a rating higher than 20 percent for low back disability prior to April 22, 2014.

3.  Entitlement to a compensable rating prior to August 17, 2010, and a rating higher than 10 percent thereafter, for right elbow disability.

4.  Entitlement to a rating higher than 10 percent for left knee disability.

5.  Entitlement to a compensable rating for status post left fibula fracture.

6.  Entitlement to a compensable rating for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to September 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2010 and January 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In April 2015, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the proceeding is of record.

In a May 2015 rating decision, the RO assigned a 40 percent rating for the Veteran's low back disability, effective April 22, 2014.  The Board acknowledges that the Veteran indicated during the April 2015 hearing that he is satisfied with the 40 percent rating; however, he stated that he still seeks a higher rating for his low back disability prior to April 22, 2014.  Thus, the issue on appeal has been characterized accordingly on the title page.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  At the hearing on appeal in April 2014, the Veteran withdrew the appeals for a compensable rating prior to August 17, 2010, and a rating higher than 10 percent thereafter, for his right elbow disability, a rating higher than 10 percent disabling for his left knee disability, a compensable rating for his status post left fibula fracture, and a compensable rating for bilateral hearing loss.  

2.  The Veteran's depressive disorder is etiologically related to his service-connected low back disability.  

3.  Throughout the period of the appeal, the Veteran's low back disability was manifested by forward flexion limited to 30 degrees due to such factors as pain, but the low back disability did not result in ankylosis, any incapacitating episodes necessitating bed rest prescribed by a physician, or any neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a compensable rating prior to August 17, 2010, and a rating higher than 10 percent thereafter, for the right elbow disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

2.  The criteria for withdrawal of the appeal for entitlement to a rating higher than 10 percent for left knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

3.  The criteria for withdrawal of the appeal for entitlement to a compensable rating for status post left fibula fracture have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

4.  The criteria for withdrawal of the appeal for entitlement to a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

5.  Depressive disorder is proximately due to or the result of service-connected low back disability.  38 C.F.R. § 3.310(a) (2015).

6.  Prior to April 22, 2014, the criteria for a 40 percent rating, but no higher, for low back disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the April 2015 hearing, the Veteran indicated his desire to withdraw his appeals for entitlement to a compensable rating prior to August 17, 2010, and a rating higher than 10 percent thereafter, for a right elbow disability, a rating higher than 10 percent for the left knee disability, a compensable rating for status post left fibula fracture, and a compensable rating for bilateral hearing loss.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to these issues and they must be dismissed.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board has granted the claim for service connection for depressive disorder.  Therefore, no further notice or development is required with respect to this matter.

As for the low back disability claim, the record reflects the Veteran was provided all required notice in a letter sent in August 2010, prior to the initial adjudication of the claim.

The record also reflects that all pertinent available service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded an appropriate VA examination, and the Board finds the examination report to be adequate for rating purposes.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for Depressive Disorder

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

In this case, the Veteran claims that his currently diagnosed depressive disorder is due to his service-connected low back disability.

In September 2011, the Veteran underwent a VA mental disorders examination, which revealed that he has a depressive disorder.  The examiner deemed the Veteran credible and noted his report of constant pain in his knee, back, and elbow.  In reviewing the evidence of record, the examiner noted that the Veteran has been awarded service connection for a left lower leg condition, right elbow disability, left knee disability, and low back disability.  Following this review, and with consideration of the results of the mental status examination, the examiner opined that the physical problems and pain due to the Veteran's service-connected disabilities have contributed to approximately 25 percent of his depression.  

The Board has found the foregoing opinion to be highly probative because it was rendered following a review of the Veteran's pertinent history and is properly supported.  There is no contrary medical opinion of record.  Accordingly, service connection is warranted for the Veteran's depressive disorder.

Legal Criteria for Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Factual Background and Analysis- Low Back Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran seeks a rating higher than 20 percent for his low back disability, prior to April 22, 2014.

The Veteran's low back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under the General Rating Formula, an evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

The Veteran underwent a VA examination in September 2010 to assess the severity of his service-connected low back disability.  He reported having persistent pain in his back, with an increase in his discomfort for his first few steps after rising from a chair or bed and with standing for longer than 20 minutes.  He indicated that the severity of his back pain ranged, on a scale from 1 to 10, from a low of 3.5 to a high of 20.  Additional symptoms included stiffness in his back, spasms, and decreased range of motion of his lumbar spine.  The Veteran made no reports of any bladder problems, and reported having intermittent diarrhea, without specifically claiming his episodes were due to his low back.  Reportedly, he was independent with feeding, toileting, and bathing, but he stated he was unable to wash below his knees.  

The physical examination showed no evidence of specific paraspinal muscle spasms or scoliosis, and the Veteran's dorsal kyphosis and lumbar lordosis were normal.  He demonstrated forward flexion to 30 degrees out of 90 degrees, without pain, and was noted to have pain at 50 degrees.  Returning to an upright posture increased the Veteran's low back pain.  Additional testing revealed extension to 20 degrees out of 30 degrees, with increasing pain once he left the vertical posture to extend.  Left lateral flexion was to 25 degrees out of 30 degrees, and right lateral flexion was to 15 degrees out of 30 degrees.  The Veteran had left lateral rotation to 20 degrees out of 30 degrees and right lateral rotation to 15 degrees out of 30 degrees.  Pain was noted with left and right lateral flexion and with left and right lateral rotation.  The Veteran's range of motion remained unchanged with repetitive use testing, although he was noted to have some increase in discomfort with each repetition of any motion away from vertical of the lumbodorsal spine.  Straight leg raises were positive for both the right and left leg.  The neurological testing of the lower extremities revealed normal sensation, motor strength of 3+ and 4+, and downgoing plantar reflexes.  The examination resulted in a diagnosis of degenerative joint disease of the lumbodorsal spine.

During the April 2015 hearing, the Veteran testified that his low back symptomatology has been consistent since he filed his claim for an increased rating in August 2010.  He reported experiencing spasms, stiffness, and constant back that impacted his ability to perform activities, such as shoveling snow.  The Veteran used pain medication for his symptoms and walked with a cane due to his low back disability.

The evidence of record reflects that a 40 percent rating is warranted for the Veteran's low back disability prior to April 22, 2014.  As shown in the September 2011 examination report, the Veteran's thoracolumbar spine flexion was to 30 degrees when pain was noted.  Moreover, the Veteran credibly testified that his low back symptomatology has been consistent throughout the period of the claim.  Thus, with consideration of functional limitations due to such factors as pain and the competent lay evidence, the Board finds that the Veteran's lumbar spine range of motion meets the criteria for a 40 percent rating under the general rating formula.

The low back disability, however, does not warrant a rating higher than 40 percent at any time during the period of on appeal.  The objective medical evidence does not show he had ankylosis (favorable or unfavorable) of his entire thoracolumbar spine.  Although the Veteran was noted to have some limitations of his thoracolumbar spine range of motion during the September 2011 examination, there is no evidence indicating that he did not have any motion of his back.  Similarly, the evidence does not suggest he had doctor prescribed bed rest due to his low back disability, nor has the Veteran so claimed.  As such, a rating higher than 40 percent is not warranted under the general rating formula or the formula for rating IVDS based on incapacitating episodes.

The Board has considered whether separate ratings are warranted at any point during the appeal for any neurological impairment associated with the Veteran's low back disability.  Although the September 2011 examination report notes decreased motor strength of the lower extremities, the Veteran has not claimed to have, and the medical evidence does not show, a diagnosed neurological disorder due to his low back.  Moreover, there is no evidence attributing his reported bowel symptomatology to his low back disability, and the Veteran has not claimed to have bladder or erectile dysfunction.  Therefore, a separate rating is not warranted for neurological impairment associated with the low back disability.   

In addition, the Board has considered whether staged ratings are appropriate in this case.  For the reasons explained above, a rating in excess of 40 percent is not warranted for any portion of the period on appeal.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the service-connected low back disability, as discussed above, are contemplated by the schedular criteria and higher ratings are authorized for greater impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, although the Veteran has submitted evidence of his medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to his service-connected low back disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2011).


      (CONTINUED ON NEXT PAGE)
	

ORDER

The appeal for entitlement to a compensable rating compensable rating prior to August 17, 2010, and a rating higher than 10 percent thereafter, for right elbow disability is dismissed.

The appeal for entitlement to a rating higher than 10 percent disabling for left knee disability is dismissed.

The appeal for entitlement to a compensable rating for status post left fibula fracture is dismissed.

The appeal for entitlement to a compensable rating for bilateral hearing loss is dismissed.  

Service connection for depressive disorder is granted.

A 40 percent rating, but no higher, for low back disability prior to April 22, 2014, is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


